FILED
                                                                      Jul 14 2020, 8:19 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Bryan L. Ciyou                                             Leanna Weissmann
Alexander N. Moseley                                       Lawrenceburg, Indiana
Ciyou and Dixon, P.C.
Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Annette McDaniel,                                          July 14, 2020
Appellant-Petitioner,                                      Court of Appeals Case No.
                                                           19A-DR-2983
        v.                                                 Appeal from the Dearborn
                                                           Superior Court
Joe McDaniel,                                              The Honorable Sally A.
Appellee-Respondent                                        McLaughlin, Judge
                                                           Trial Court Cause No.
                                                           15D02-1212-DR-246



Crone, Judge.




Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020                               Page 1 of 17
                                              Case Summary
[1]   Annette McDaniel (Mother) appeals the trial court’s order modifying the

      physical and legal custody of her minor child, C.M., whom she shares with her

      former husband, Joe McDaniel (Father). She asserts that the trial court abused

      its discretion in denying her request to relocate sought prior to the modification,

      and that the modification order is clearly erroneous and an abuse of discretion.

      We decline to address the relocation issue on grounds of mootness. Finding

      neither clear error nor an abuse of discretion in the trial court’s modification

      order, we affirm.


                                  Facts and Procedural History
[2]   Mother and Father dissolved their marriage in April 2013. One child, C.M.,

      was born of the marriage in May 2008. At the time of dissolution, Mother was

      granted primary physical custody of C.M., and the parties shared joint legal

      custody. In April 2018, Mother filed a notice of intent to relocate. On May 7,

      2018, Father filed his objection to relocation and a request for evidentiary

      hearing. The trial court held an evidentiary hearing on June 14, 2018. During

      the hearing, Mother stated that she had already sold her Dearborn County

      residence and moved to Richmond. Father’s counsel emphasized that Father

      lives in northern Kentucky, and that the move would increase Father’s travel

      time to see C.M. by more than one and one-half hours. Although Father had

      not filed a written petition to modify custody or sought an injunction against

      Mother, Father’s counsel orally presented these options to the trial court. The



      Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020         Page 2 of 17
      trial court took the relocation matter under advisement pending a report from a

      court-appointed guardian ad litem (GAL).


[3]   In the interim, Mother filed multiple pro se motions for contempt against

      Father. Following a hearing on those motions, the trial court found the

      motions unsubstantiated and declined to find Father in contempt. The court

      did note that the parties had difficulties with communication. The trial court

      advised the parties that the GAL report was complete and scheduled a hearing

      on the relocation issue.


[4]   Following several continuances, the trial court held a hearing regarding

      Mother’s relocation request in November 2018, and issued an order denying

      that request on December 21, 2018. Among other things, the court concluded

      that Mother in fact moved with C.M. shortly after filing the notice of intent to

      relocate, and that the move was planned prior to filing the notice. The court

      found that Mother’s move significantly impacted Father’s travel time and his

      ability to be involved with C.M.’s activities. The court found that Mother’s

      move changed C.M.’s school without giving Father any input into the decision

      despite the court’s order of joint legal custody. The court also noted that

      Mother had filed unsubstantiated motions for contempt against Father and that

      she had failed to accommodate Father’s parenting time and relationship with

      C.M. In sum, the court concluded that the request to relocate and the actual

      relocation were not in C.M.’s best interests, and therefore the court denied

      Mother’s request to relocate. Acknowledging that Mother had already sold her

      house and moved out of C.M.’s previous school district, the trial court

      Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020          Page 3 of 17
      encouraged the parties to reach an agreement on this issue and, if not, the court

      would set the matter for a hearing upon motion.


[5]   Mother filed a motion to correct error on January 16, 2019. The trial court

      scheduled a hearing for February, which was later continued to May 2019.

      Prior to that hearing being held, Father filed a petition for modification of child

      custody, visitation, and support. Accordingly, the trial court set a combined

      hearing for Mother’s motion to correct error and Father’s petition to modify for

      September 9, 2019. Following that hearing, the trial court issued its findings of

      fact, conclusions thereon, and order denying Mother’s motion to correct error

      on the relocation issue and granting Father’s petition to modify custody.

      Regarding custody modification specifically, the trial court found in relevant

      part that, since the “prior determination of custody and order for joint legal

      custody with primary physical custody to Mother there has been a significant

      change in circumstances” including,


              a) Mother re-locating to a location that adds an additional one
                 and one-half hours of travel time for Father which creates an
                 extreme difficulty in Father and Father’s family being
                 involved in extracurricular activities. The Court recognizes
                 the relocation of a parent alone, will not support a
                 modification of custody; rather, it is the effect of the move
                 upon the child that renders it substantial or inconsequential –
                 i.e., against or in line with the child’s best interests. Prior to
                 Mother’s relocation, child lived in Dearborn County which
                 was a little over half hour in distance from Father’s home in
                 [n]orthern Kentucky and in close proximity to Father’s family
                 members who had close relationship with [C.M]. Other than
                 Mother, [C.M.] has no family members in Richmond area,

      Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020            Page 4 of 17
             b) actions of Mother in unilateral decision to purchase new
             property which required [C.M.] to change school systems,
             and relocate a greater distance away than Mother had ever
             previously discussed with Father despite joint custody,
             Mother had commuted to new employment for over a year
             and one-half and move closer is rational, but no discussion as
             to impact of move with Father is not,

             c) a pattern of inflexibility and failure by Mother to
             communicate with Father prior to enrolling [C.M.] in new
             school system and extracurricular activities and a failure to
             accommodate Father’s parenting time after relocation when
             [C.M.] is unable to be at scheduled parenting time with
             Father when Father’s parenting time conflicts with son’s
             activities,

             d) Mother’s recent marriage to an individual with multiple
             legal cases not disclosed to the guardian ad litem; including
             approximately thirteen criminal/traffic cases, seventeen civil
             cases including a protective order issued in which new
             husband was later charged with invasion of privacy. GAL
             testified at hearing that these were issues of concern and not
             disclosed in interview prior to first GAL report,

             e) Mother’s recent actions in calling police to investigate
             potential child abuse by Father while [C.M.] was in Father’s
             home that were unsubstantiated, such that police encouraged
             Father to file a false report [claim] against Mother,

             f) Mother’s previous filing of contempt actions that were not
             substantiated after hearing,

             g) the parties are no longer able to communicate effectively
             regarding [C.M.].



Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020              Page 5 of 17
      Appealed Order at 5-6 (citations omitted) (capitalization added). Accordingly,

      the trial court found that there had been “a substantial change in circumstances

      that affects the best interests of the child[.]” Id. at 6.


[6]   In specifically considering the statutory factors regarding child custody provided

      in Indiana Code Section 31-17-2-8, the trial court found,


              a) [C.M.] is an eleven-year-old male and had voiced a desire to
                 continue to live with Mother to the GAL in the GAL’s first
                 report. The GAL at hearing, after second GAL report, did
                 not give recommendation regarding custody and advised that
                 the child would flourish with either parent.

                   b) the lack of family with whom [C.M.] has close ties in the
                   new location and the move substantially hinders Father’s
                   participation in extracurricular activities,

                   c) the legal history of Mother’s new husband,

                   d) [C.M.’s] positive adjustment to the new school in
                   Richmond, Indiana is noted as well [as C.M.’s] positive
                   adjustment to a summer sports program while at Father’s
                   summer parenting time indicating [C.M.] is adaptable to new
                   environments,

                   e) both parents love the child, are fit and proper parents, and
                   each want primary physical custody,

                   f) the actions of Mother since the re-location that have not
                   accommodated Father’s parenting time and as outlined
                   [above],

                   g) the Court takes judicial notice of previous hearings and the
                   Court file and notes a pattern of Mother’s attitude being
                   dismissive and somewhat hostile towards Father’s
      Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020               Page 6 of 17
                    communication and involvement with [C.M.] and general
                    attitude of cooperation displayed by Father,

                    h) the Court considers [that C.M.] has primarily resided with
                    Mother, however [C.M.] has spent extended time with Father
                    during summers and Father has stable housing in a good
                    school district and [C.M.] has participated in summer
                    programs there,

                    i) the parents have current joint legal custody. However, the
                    decisions are for the most part being made by Mother and
                    Father is required to adapt. Both parents are exceptional
                    parents, the issue in determining whether joint legal custody is
                    appropriate is not the parties[’] respective parenting skills, but
                    their ability to work together for the best interests of [the
                    child] … the trial court is placed in a position of choosing one
                    parent over the other regarding legal custody, because of their
                    inability to communicate and work together.

                    j) [C.M.] has no close ties with any extended family in new
                    location of Richmond, Indiana and relocation takes [C.M.]
                    one and one half to two hours away from all extended family
                    of Father who had close relationship with [C.M.] when
                    [C.M.] lived in Dearborn County.
Id. at 7-9.


[7]   Based upon the foregoing, and the court’s review of the “totality of the

      circumstances,” the trial court concluded that C.M.’s interests would be best

      served by a modification of custody to Father having primary physical and full

      legal custody. Id. at 9. Therefore, the trial court ordered that Father shall have

      physical custody of C.M., with C.M. attending school in Father’s jurisdiction as

      of January 1, 2020. Mother was granted parenting time pursuant to the Indiana

      Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020              Page 7 of 17
      Parenting Time Guidelines, with sufficient parenting time to accommodate the

      distance between parental residences. The court further ordered Father to

      encourage and accommodate Mother’s parenting time, with additional time to

      Mother during the transition time. This appeal ensued. 1


                                        Discussion and Decision

           Section 1 – The trial court’s modification order is neither
                 clearly erroneous nor an abuse of discretion.
[8]   Mother contends that the trial court erred when it modified the original custody

      order and granted Father primary physical and sole legal custody of C.M. We

      review custody modifications only for an abuse of discretion. Werner v. Werner,

      946 N.E.2d 1233, 1244 (Ind. Ct. App. 2011), trans. denied. There is a well-

      established preference in Indiana for granting significant latitude and deference

      to our trial judges in family law matters. Steele-Giri v. Steele, 51 N.E.3d 119, 124

      (Ind. 2016). Appellate courts “are in a poor position to look at a cold transcript

      of the record, and conclude that the trial judge, who saw the witnesses,




      1
        After the parties filed their respective appellate briefs, Mother filed a motion to strike content from Father’s
      brief, and Father filed a response and request for the attorney’s fees expended by Father in responding to the
      motion to strike. We deny both motions contemporaneously with this decision by separate order. As for
      Mother’s motion to strike the alleged “impertinent, scandalous, and other inappropriate matter” contained in
      Father’s brief, see Appellee’s Motion to Strike at 1, we note that the lion’s share of the content referenced by
      Mother in her motion to strike can be attributed to the trial court’s findings. While we acknowledge that
      Father did not always quote the trial court’s findings verbatim, we find nothing in Father’s brief that is
      impertinent, scandalous, or otherwise inappropriate. As for Father’s request for attorney’s fees, we observe
      that our discretion to award attorney fees under Indiana Appellate Rule 66(E) is limited to instances when
      “an appeal is permeated with meritlessness, bad faith, frivolity, harassment, vexatiousness, or purpose of
      delay.” Staff Source, LLC v. Wallace, 143 N.E.3d 996, 1012 (Ind. Ct. App. 2020) (citation omitted). Mother’s
      motion to strike does indeed have characteristics of vexatiousness; nevertheless, in our discretion, we decline
      to find an award of fees appropriate in this instance.

      Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020                                     Page 8 of 17
      observed their demeanor, and scrutinized their testimony as it came from the

      witness stand, did not properly understand the significance of the evidence.”

      Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002). Therefore, on appeal we will not

      “reweigh the evidence nor reassess witness credibility, and the evidence should

      be viewed most favorably to the judgment.” Best v. Best, 941 N.E.2d 499, 502

      (Ind. 2011). We will reverse the trial court’s custody determination only if the

      decision is “clearly against the logic and effect of the facts and circumstances or

      the reasonable inferences drawn therefrom.” In re Paternity of C.S., 964 N.E.2d
879, 883 (Ind. Ct. App. 2012), trans. denied. “[I]t is not enough that the evidence

      might support some other conclusion, but it must positively require the

      conclusion contended for by appellant before there is a basis for reversal.” Kirk,
770 N.E.2d at 307.


[9]   Indiana Code Section 31-17-2-21 provides that a trial court may not modify an

      existing custody order unless (1) the modification is in the best interests of the

      child, and (2) there has been a substantial change in one or more statutory

      factors that are outlined in Indiana Code Section 31-17-2-8. 2 Those factors are:


               (1) The age and sex of the child.
               (2) The wishes of the child’s parent or parents.



      2
        Although this case began as a dispute over Mother’s relocation request, the parties appear to agree that
      Father’s petition to modify custody was an independent filing made after the fact, and thus was not a request
      stemming from the relocation. Therefore, we need not address the statutory interplay between Indiana Code
      Section 31-17-2.2-1 (the Relocation Statute) and Indiana Code Section 31-17-2-21 (the Modification Statute).
      See Jarrell v. Jarrell, 5 N.E.3d 1186, 1192 (Ind. Ct. App. 2014) (noting that when a trial court reviews a request
      to modify custody “stemming from” a parent’s plan to relocate, the court must assess the “Relocation
      Factors,” which incorporate the factors from the Modification Statute while also adding some new ones),
      trans. denied.

      Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020                                     Page 9 of 17
               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.
               (4) The interaction and interrelationship of the child with:
                  (A) the child’s parent or parents;
                  (B) the child’s sibling; and
                  (C) any other person who may significantly affect the child’s
                    best interests.
               (5) The child’s adjustment to the child’s:
                   (A) home;
                   (B) school; and
                   (C) community.
               (6) The mental and physical health of all individuals involved.
               (7) Evidence of a pattern of domestic or family violence by either
               parent.
               (8) Evidence that the child has been cared for by a de facto
               custodian ....


       Ind. Code § 31-17-2-8.


[10]   In interpreting section 31-17-2-21, this Court has held that “all that is required

       to support modification of custody ... is a finding that a change would be in the

       child’s best interests, a consideration of the factors listed in I.C. § 31–17–2–8,

       and a finding that there has been a substantial change in one of those factors.”

       Nienaber v. Nienaber, 787 N.E.2d 450, 456 (Ind. Ct. App. 2003). Here, it appears

       that neither party requested special findings under Indiana Trial Rule 52(A) and

       that the trial court entered its findings sua sponte. “As to the issues covered by

       the findings, we apply the two-tiered standard of whether the evidence supports

       the findings, and whether the findings support the judgment.” In re S.D., 2
N.E.3d 1283, 1287 (Ind. 2014). We review any remaining issues under the

       general judgment standard, where the judgment will be affirmed if it can be

       Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020          Page 10 of 17
       sustained on any legal theory consistent with the evidence. Id. “[W]e may look

       both to other findings and beyond the findings to the evidence of record to

       determine if the result is against the facts and circumstances before the court.”

       Stone v. Stone, 991 N.E.2d 992, 998 (Ind. Ct. App. 2013). Clear error occurs

       when the appellate court’s review of the evidence most favorable to the trial

       court’s judgment leaves us firmly convinced that a mistake has been made.

       Quinn v. Quinn, 62 N.E.3d 1212, 1220 (Ind. Ct. App. 2016).


[11]   Mother first contends that the trial court’s findings “fail to support its judgment

       that a substantial change in circumstances had occurred justifying modification

       of custody.” Appellant’s Br. at 30. We disagree. Although the trial court made

       specific findings regarding all the relevant factors listed in Indiana Code Section

       31–17–2–8 to support its judgment, the evidentiary support for many of which

       Mother challenges, the trial court need only find that there has been a

       substantial change in one of those factors to support a custody modification.

       K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 460 (Ind. 2009) (noting that a substantial

       change in any one of the statutory factors will suffice).


[12]   Here, Father presented ample evidence that since the original custody order,

       there had been a substantial change in the interaction and interrelationship of

       C.M. with others, including Father and C.M.’s extended family. See Ind. Code

       § 31–17–2–8(4). Father testified that Mother’s relocation to Richmond moved

       C.M. more than one and one-half hours from him, as well as from both sides of

       C.M.’s extended family with whom C.M. used to see regularly and with whom

       C.M. shares a close relationship. Other than Mother, C.M. has no family

       Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020           Page 11 of 17
       members in the Richmond area. Father testified that the move hindered his

       ability to attend his son’s extracurricular activities, and further hindered C.M.’s

       ability to maintain relationships with extended family. We observe that a

       change in circumstances “must be judged in the context of the whole

       environment, and the effect on the child is what renders a change substantial or

       inconsequential.” In re Paternity of B.D.D., 779 N.E.2d 9, 14 (Ind. Ct. App.

       2002). Based upon the evidence presented, we cannot say that the trial court

       clearly erred in finding that the effect of Mother’s move on the interaction and

       interrelationship of C.M. with Father and extended family was consequential

       and substantial, justifying a modification in custody.


[13]   Moreover, Father presented additional evidence of changed circumstances that,

       along with moving C.M. to Richmond, Mother recently married an individual

       who has had significant involvement with the legal system, both criminal

       (thirteen cases) and civil (seventeen cases), including a theft charge, two

       protective orders, and convictions for invasion of privacy. The GAL testified

       that these were issues of concern that Mother failed to disclose to the GAL and

       that would have possibly changed the GAL’s first report to the trial court. This

       evidence also supports the trial court’s finding that a substantial change in

       circumstances had occurred to support a custody modification.


[14]   Mother maintains that the trial court’s findings do not support its judgment that

       modification of both physical and legal custody is in C.M.’s best interests.

       While we need not go into each specific instance cited by the trial court,

       significant evidence was presented regarding Mother’s lack of communication

       Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020         Page 12 of 17
       with Father and her interference with and/or failure to accommodate his

       parenting time. The record indicates that Mother was increasingly making

       decisions regarding C.M. without advising and/or consulting with Father, with

       many of those decisions negatively affecting C.M., Father’s relationship with

       C.M., and Father’s ability to exercise parenting time with C.M. The trial court

       took judicial notice of previous hearings, and its own file, to note Mother’s

       dismissive and hostile attitude toward co-parenting, while also taking note of

       Father’s general attitude of cooperation. Mother has also engaged in

       contentious behavior toward Father during his parenting time (unsubstantiated

       child abuse allegations) that was undoubtedly harmful to C.M. and C.M.’s

       relationship with Father. While “lack of cooperation or isolated acts of

       misconduct by a custodial parent cannot serve as a basis for the modification of

       child custody,” a parent’s “behavior towards another parent, which places a

       child’s welfare at stake, can support” such a modification. Hanson v. Spolnik,

       685 N.E.2d 71, 78 (Ind. Ct. App.1997), trans denied. The trial court here

       determined that these parties “are no longer able to communicate effectively”

       regarding C.M., primarily due to Mother’s behavior toward Father. Appealed

       Order at 7. In sum, the trial court found that, while both parents love C.M. and

       are fit and proper parents, it is in C.M.’s best interests to have a positive

       relationship with both parents and that this goal can best be achieved by Father

       having primary physical custody and sole legal custody.


[15]   Mother suggests that the trial court lacked the authority to “sua sponte” modify

       the joint legal custody arrangement because Father did not request it in his


       Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020           Page 13 of 17
       petition to modify. Appellant’s Br. at 45. To be clear, we have long held that a

       trial court is not precluded from entering a custody arrangement not specifically

       advanced by either party so long as that custody arrangement is in the child’s

       best interests. Richardson v. Richardson, 34 N.E.3d 696, 704 (Ind. Ct. App. 2015).

       Mother directs us to In re Paternity of W.R.H., 120 N.E.3d 1039 (Ind. Ct. App.

       2019), in which a divided panel of this Court reversed a trial court’s

       modification of legal custody, concluding that the issue of legal custody was not

       properly before the trial court during the hearing on Mother’s request to

       relocate absent a specific request by Father, who sought modification of

       physical custody stemming from the relocation. Id. at 1043. Specifically, the

       majority concluded that, pursuant to the Relocation Statute, Indiana Code

       Section 31-17-2.2-1, legal custody is not “necessarily” at issue at the hearing on

       a party’s request to relocate and therefore Mother did not have notice that the

       court could modify legal custody. See id. at 1042 (“To be sure, physical custody

       and/or parenting time will be at issue virtually any time a parent is looking to

       move a significant distance. But the same is not necessarily true of legal

       custody.”). We find W.R.H. and its reasoning wholly inapplicable here.


[16]   First, unlike this case, W.R.H. involved a hearing on a request to relocate, and a

       petition for custody modification directly stemming from that request. Thus,

       W.R.H. specifically required interpretation of the language of the Relocation

       Statute. As noted earlier, the parties agree that Father’s petition to modify did

       not stem from Mother’s request to relocate, and therefore consideration and/or




       Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020         Page 14 of 17
       interpretation of the language of the Relocation Statute would be inappropriate

       here. 3


[17]   In any event, we disagree with the majority’s broad statement in W.R.H., upon

       which Mother relies, that “the requests of the parties frame the issues for the

       [relocation] hearing, which may or may not include the issue of legal custody.”

       W.R.H., 120 N.E.3d at 1042. Instead, we agree with the reasoning of this

       author’s dissenting opinion on the observation that the child’s best interest is the

       touchstone of any custody determination and that the trial court’s discretion is

       “unfettered by the contents of a party’s motion for the hearing.” Id. at 1044

       (Crone, J., dissenting). We conclude that the issue of legal custody was

       properly before the trial court here on Father’s petition to modify pursuant to

       the Modification Statute, and the court did not clearly err in sua sponte

       modifying legal custody.


[18]   After thoroughly reviewing the entirety of Mother’s arguments on appeal, we

       discern that she is simply asking for this Court to reweigh the evidence and

       reassess witness credibility in her favor, which we will not do. As noted above,

       the trial court took judicial notice of its own interactions with these parties in

       determining that both physical and legal custody modification were warranted.

       The value of the trial court’s close proximity to the parties and the issues in




       3
        As aptly noted by Father, the Relocation Statute arguably focuses more on the physical location of the
       child, while the Modification Statute, Indiana Code Section 31-17-2-21, “is triggered by a multitude of factors
       which make the current [physical and/or legal] custody arrangement no longer workable.” Appellee’s Br. at
       24.

       Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020                                 Page 15 of 17
       child custody cases cannot be overstated, and we are mindful that the trial court

       was in a better position than we are to make a decision on the merits. Pawlik v.

       Pawlik, 823 N.E.2d 328, 329-30 (Ind. Ct. App. 2005), trans. denied. Our review

       of the evidence most favorable to the trial court’s judgment has not left us firmly

       convinced that a mistake has been made. We conclude that the trial court’s

       modification order is neither clearly erroneous nor an abuse of discretion.


         Section 2 – We decline to address the moot issue of whether
           the trial court abused its discretion in denying Mother’s
                              request to relocate.
[19]   Mother also asserts that the trial court abused its discretion in denying her

       request to relocate. As we concluded above, the trial court did not err in

       modifying physical and legal custody of C.M.; therefore, inasmuch as Mother is

       attacking the validity of the trial court’s prior denial of her request to relocate

       with C.M., we find that issue moot. Mootness arises when an issue “has been

       ended or settled, or in some manner disposed of, so as to render it unnecessary

       to decide the question involved.” In re Custody of M.B., 51 N.E.3d 230, 233

       (Ind. 2016) (citation omitted). Moreover, an issue is deemed moot when no

       effective relief can be rendered to the parties before the court. In re F.S., 53
N.E.3d 582, 590 (Ind. Ct. App. 2016). Here, even if we were to find in

       Mother’s favor on the relocation issue, we are unable to render her any effective

       relief. In other words, a finding that the trial court abused its discretion on the

       relocation issue would have zero effect on the fact that Mother no longer has

       primary physical custody of C.M. based upon a ruling by the trial court that we


       Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020           Page 16 of 17
       affirm herein. Accordingly, we decline to address the merits of the relocation

       issue. 4 See Francies v. Francies, 759 N.E.2d 1106, 1110-11 (Ind. Ct. App. 2001)

       (noting that appellate court will not reverse a lower court’s determination on a

       moot issue where absolutely no change in the status quo will result), trans.

       denied. We affirm the trial court’s modification order.


[20]   Affirmed.


       Bailey, J., and Altice, J., concur.




       4
        Mother’s counsel essentially conceded the mootness of the relocation issue at the custody modification
       hearing. Tr. Vol. 2 at 160-61.

       Court of Appeals of Indiana | Opinion 19A-DR-2983| July 14, 2020                               Page 17 of 17